Citation Nr: 9903470	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for unauthorized medical expenses 
incurred by the veteran at the South Florida Baptist Hospital 
in Plant City, Florida on August 24, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1996 decision of the VA Medical Center 
(MC) in Bay Pines, Florida.

In September 1997, the Board remanded this case to the agency 
of original jurisdiction for the scheduling of a Travel Board 
hearing, as requested by the veteran in his April 1996 
substantive appeal.  A review of the record reveals that a 
Travel Board hearing was scheduled for December 11, 1998.  
The veteran's accredited representative's December 11, 1998 
report of contact with the veteran indicates that the veteran 
declined his opportunity to appear in person before a Member 
of the Board; the representative requested that the case be 
forwarded for final review by the Board.  In view of the 
foregoing, the Board is satisfied that the veteran no longer 
desires a Travel Board hearing and his request for same is 
considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(e) 
(1998).


FINDINGS OF FACT

1.  The veteran is service-connected for paranoid 
schizophrenia with anxiety reaction; he is considered 
permanently and totally disabled for VA purposes since April 
1969 due to his service-connected psychiatric disability.

2.  The veteran incurred unauthorized medical expenses in 
connection with scheduled outpatient treatment consisting of 
esophagogastroduodenoscopy with biopsy at the South Florida 
Baptist Hospital on August 24, 1995.

3.  A medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health did not exist 
at the time the scheduled procedure was performed on August 
24, 1995, at the South Florida Baptist Hospital.


CONCLUSION OF LAW

The criteria for reimbursement or payment by the VA of the 
cost of unauthorized medical services rendered at the South 
Florida Baptist Hospital on August 24, 1995, have not been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, the Board is satisfied that all relevant 
facts have been properly developed.  There is no indication 
that there are additional records that have not been obtained 
which would be pertinent to the veteran's claim.  Thus, no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In that regard, it is noted that regulations pertinent to 
this case (and which were furnished the veteran in the July 
1996 statement of the case) have been redesignated (61 Fed. 
Reg. 21,966 (1996)); however, no substantive changes were 
made in the regulations at that time.  Accordingly, the Board 
concludes that a remand for the sole purpose of issuing a new 
statement of the case because of the 1996 redesignation of 
the regulations is not warranted as the July 1996 statement 
of the case provided due process of law by informing the 
veteran of the substance of the relevant regulations.  See VA 
O.G.C. Prec. Op. 11-97 at 3,4 (Mar. 25, 1997), 62 Fed Reg. 
37,953 (1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  The Board will refer to the newly redesignated 
regulations.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a) (West 
1991); 38 C.F.R. § 17.120 (1998).  Failure to satisfy any one 
of the three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993). 

Initially, the Board notes that service connection for a 
chronic psychiatric disability has been in effect since 
December 11, 1946, the day following the veteran's separation 
from active service; a 100 percent disability rating has been 
in effect since March 1964; effective in April 1969, his 
condition was determined to be totally and permanently 
disabling.  Thus, the first criteria for reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA is met.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

The evidence of record demonstrates that the veteran sought a 
gastrointestinal consultation from Y. Nensby, M.D., on August 
22, 1995.  The consultation was precipitated by a 2-week 
history of symptoms of "constant" nausea, gagging, choking, 
vomiting, and gastric abdominal pain, 2-day history of 
extremely poor appetite, and "constant" hiccups experienced 
since the morning of the day of the consultation.  On 
examination, epigastric abdominal pain with nausea and 
vomiting, reflux symptoms, and recurrent hiccups were 
diagnosed; unconfirmed diagnoses of gastroesophageal reflux, 
peptic ulcer disease, esophagitis, and symptomatic process as 
the cause for recurrent hiccups were indicated.  The veteran 
was prescribed medication and scheduled to undergo upper 
gastrointestinal endoscopy with possible biopsy on August 24, 
1995.

On August 24, 1995, the veteran underwent 
esophagogastroduodenoscopy with biopsy at the South Florida 
Baptist Hospital on an outpatient basis.  The procedure was 
successful and was not associated with complications; the 
veteran tolerated the procedure well and left the endoscopy 
suite in a satisfactory condition.  Final clinical 
disposition was for him to continue taking the previously 
prescribed medication.  

An August 29, 1995 VAMC report of contact with the veteran's 
spouse indicates that the spouse reportedly called the VA 
walk-in clinic on Saturday, August 24, 1995, seeking medical 
treatment for her husband; reportedly, she was informed that 
the clinic was not staffed on that day to accommodate his 
needs, whereupon she took her husband to the South Florida 
Baptist Hospital (as this was the closest facility from his 
place of residence).  

At a personal hearing in July 1996, the veteran testified 
that he did not realize that he was eligible to receive 
medical treatment at VA facilities for any medical conditions 
based on his status as a totally and permanently disabled 
service-connected veteran.  His only contacts with and 
knowledge of the VA system reportedly consisted of having 
undergone periodic compensation and pension examinations in 
the past; if he needed regular medical treatment or 
attention, he always sought treatment from private 
physicians.  

At the July 1996 hearing, the veteran's spouse of 28 years 
testified that, having been informed by their daughter that 
the veteran would not be able to receive medical treatment at 
a VA facility on Saturday, August 24, 1995, she consulted the 
veteran's private physician, informing him that the veteran 
was not feeling well and had hiccups; the physician then 
arranged for the veteran to see a gastrointestinal specialist 
at the "South Baptist Hospital," whom the veteran saw on 
the same day.  The spouse testified that, on the day in 
question she was worried about her husband because of his 
hiccups and difficulty breathing (which symptoms had their 
onset approximately 1 week earlier), and she had never seen 
him this sick before.  

A July 1996 letter from the veteran's daughter indicates that 
(on an undisclosed date) she arrived home and found her 
father in a "very poor" condition, bedridden and 
disoriented.  Reportedly, she called a VA hospital in Tampa 
in order to arrange admission for her father but was informed 
that the facility was understaffed.  She was informed that, 
if her father's condition was "serious," he should be 
admitted to a local hospital in Plant City and would later be 
transferred to a VA facility.  She indicated that she was 
informed that the VA would reimburse the Plant Hospital for 
its services.  After her conversation with (an unnamed) VA 
employee, the veteran's private physician was consulted; 
reportedly, he recommended that the veteran remain in bed for 
the rest of the day, and he arranged for him to undergo 
endoscopy at the Plant City Hospital the following day.

Based on the foregoing, the Board finds that the 
preponderance of the evidence clearly shows that the 
treatment the veteran received on August 24, 1995, was not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.  
The procedure performed on August 24, 1995, had been 
scheduled in advance by the physician who saw him on August 
22, 1995.  The medical evidence does not reveal that the 
outpatient medical treatment provided by the private facility 
on August 24, 1995, was for an emergent condition.  In fact, 
as indicated by the veteran's spouse and daughter, his 
private physician, having been informed of the nature and 
severity of his symptoms (apparently on August 22, 1995), 
initially recommended that the veteran remain in bed and seek 
a gastrointestinal consultation on the following day.  It has 
not been suggested by or on behalf of the veteran that the 
private physicians considered his condition an "emergency" 
so as to warrant an immediate admission to an emergency room 
at the nearest medical facility.  Medical records dated on 
August 22 and August 24, 1995, as discussed more fully above, 
do not suggest that a delay in treatment would have been 
dangerous to the veteran's life or health as his 
gastrointestinal symptoms appear to have been present for a 
period of at least 1 week prior to the day medical treatment 
was sought.  Accordingly, the Board concludes that the 
treatment received by the veteran at the South Florida 
Baptist Hospital on August 24, 1995, did not constitute a 
medical emergency.  Accordingly, the second criteria for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA is not met.  Inasmuch as 
failure to satisfy any one of the three criteria set forth 
above precludes VA from paying medical expenses incurred 
without prior authorization from VA, the veteran's appeal 
must be denied.  38 U.S.C.A. § 1729; 38 C.F.R. § 17.120 
(1998).

The Board has considered contentions advanced by the 
veteran's spouse and daughter that the veteran was in poor 
condition in August 1995 and it appeared that urgent medical 
treatment was needed and was unavailable at a VA facility, 
and the veteran's own testimony to the effect that he was 
unaware of availability of VA medical treatment based on his 
status.  Also considered were the veteran's spouse's and 
daughter's contentions that telephonic advice or 
authorization were obtained from a VA employee, for the 
veteran to seek medical care at a facility close at hand and 
that such facility would be reimbursed by the VA for services 
rendered.  Assuming that the events were exactly as the 
veteran's spouse and daughter recall them, as a matter of 
law, such telephonic comments by a VA employee could not 
establish a right to the benefit sought in this case.  The 
right to the benefit sought here is dependent upon a showing 
that the veteran met the statutory and regulatory criteria 
for the benefit.  The actual competent medical evidence 
directly on point as to whether this was an emergency 
situation is against the claim and a record of a telephonic 
communication, assuming such exists, could have little, if 
any, probative value on this determinative issue.  See Zimick 
v. West, 11 Vet. App. 45 (1998).


ORDER

The claim of payment or reimbursement for unauthorized 
medical expenses incurred at the South Florida Baptist 
Hospital on August 24, 1995, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

